Citation Nr: 0019674	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-19 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus with 
vertigo.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The appellant served on active duty for training from April 
1974 to September 1974.

This appeal arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant is not a veteran for VA purposes.

2.  The appellant did not experience documented hearing loss 
for VA purposes in either ear during his period of active 
duty for training.

3.  There is no medical evidence of a nexus between any 
currently diagnosed bilateral hearing loss or tinnitus with 
vertigo, and an inservice injury or disease or any other 
incident of the appellant's period of active duty for 
training.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by ACDUTRTA.  38 U.S.C.A. §§  101 (2), (22), (24), 
106, 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.36(a), (d) (1999).

2.  Tinnitus with vertigo was not incurred in or aggravated 
by ACDUTRRA. 38 U.S.C.A. §§  101 (2), (22), (24), 106, 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.36(a), (d) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the appellant is not a veteran for 
VA purposes, as he served only on active duty for training 
(ACDUTRA), and has not established a service-connected 
disability.  38 U.S.C.A. § 101(2), (22), (24) (West 1991); 
38 C.F.R. § 3.1(d), 3.6(a), (c) (1999).  "Without predicate 
veteran status there is no cognizable claim to be made before 
[VA] ... under title 38."  See Laruan v. West, 11 Vet. 
App. 80, 86 (1998).  Such status has to be proved by a 
preponderance of the evidence.  See Aguilar v. Derwinski, 2 
Vet. App. 21,23 (1991).  Thus, neither the presumption of 
soundness nor of aggravation applies to an appellant who 
served only on ACDUTRA.  See Paulson v. Brown, 7 Vet. 
App. 466, 471 (1995).  38 C.F.R. § 3.203 provides for service 
records as evidence of service and character of discharge.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(23), (24), 106, 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.6(a), (d) (1999).  
For entitlement to service connection by presumption, a 
appellant must have had 90 days of continuous active duty 
service.  38 C.F.R. § 3.307(a).  Moreover, presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).

The appellant's service medical records include his April 
1974 enlistment physical examination report, which contains 
audiological test findings.  Those findings indicate that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
X
5
LEFT
20
5
5
X
10

His physical profile (PULHES system) was shown to be "1" 
for "H," which denotes hearing.  A "1" indicates a high 
level of medical fitness.

His August 1974 release from active duty physical examination 
report also contains audiological test findings.  Those 
findings indicate that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
15
LEFT
15
5
5
15
10

A high frequency hearing loss in the left ear was noted, due 
to a finding of a 40 decibel loss at 5000 Hertz.  There was 
no physical profile rating on this report.

A January 1976 physical examination report contained no 
evidence of audiological testing.  A January 1976 medical 
history report contains information that the appellant 
reported having, or having had, dizziness or fainting spells, 
and a head injury.  His usual occupation was shown to be as a 
heavy equipment driver.

Private medical evidence submitted by the appellant includes 
an October 1976 emergency room report, which contains 
notations that the appellant passed out in the bathroom at 
home.  Notations also indicate the appellant was taking 
certain medications at that time, including Valium.  The 
names of the other drugs are illegible.  The diagnosis was 
gastritis.  There is no mention of a hearing loss, tinnitus, 
or vertigo in this report.

Private audiological examination reports from September 1985 
through October 1998 contain notations of findings of 
bilateral hearing loss and complaints of tinnitus.  There is 
no opinion in any of these reports, however, which relate any 
hearing loss, tinnitus, or vertigo to the appellant's period 
of ACDUTRA.

Several private reports, such as October 1984, June 1992, and 
March 1991, which contain complaints of vertigo, nausea, or 
vomiting, contain diagnoses of gastritis, bronchitis, 
possible Meneire's disease, and vertigo.  An August 1995 
private audiological examination report contains a history 
reported by the appellant of surgery two years before for 
otosclerosis.  Those surgery records have not been submitted.  
A June 1992 emergency room report contains notations the 
appellant "refused to do a Valsalva or any orthostatic 
testing."  None of these reports relate any hearing loss, 
tinnitus, or vertigo with the appellant's period of active 
duty service.

In the appellant's August 1998 notice of disagreement he 
reported he "had surgery in both ears for these problems."  
As noted above, the reports of this surgery have not been 
submitted by the appellant for consideration.

In a June 2000 statement the appellant's mother reported that 
"when my son came out of the service I noticed he was having 
some problems.  He would become dizzy with no warning.  He 
would have to lie down & be very still or he would become 
sick to his stomach.  This was very infrequent in the 
beginning[,] however [i]n Oct[.] of 1976 he passed out from 
dizziness & was very sick to his stomach.  We went to the 
hospital."  She also reported that"[h]e has been told many 
different reasons for this problem[,] however he did not have 
this prior to joining the service."

During the appellant's June 2000 Travel Board hearing he 
testified that: he had no hearing loss prior to "service"; 
his duties were as a hull maintenance technician, and his 
rate was fireman apprentice; he was around loud noises in 
service; he was given no sound protection device for his 
ears; his hearing loss has worsened since his ACDUTRA; after 
service he worked in construction and with the Sheriff's 
Department at the County jail; his hearing loss has not 
affected his employment; he was on active duty from April 
1974 to September 1974; when he was being trained on ACDUTRA, 
he and his comrades used sledge hammers and 2 x 4's to 
"shore up" sinking ships, where they were timed; there was 
a lot of banging and loud noise during this; the noise caused 
ringing in his ears; he did that job "several times"; he 
was then transferred to a maintenance job, and trained in 
welding and pipe fitting; there was "grinding" noise doing 
this; he served on no other periods of active duty; he was 
taken to the hospital for vertigo in October 1976; he first 
sought treatment for his hearing loss in the "early 
eighties"; he saw Dr. Ed Fite in 1983, in Muskogee; he 
didn't remember if Dr. Fite related his hearing loss to his 
ACDUTRA; Drs. White (in Tulsa) and Sagely may have told him 
his vertigo was related to his hearing loss; a Dr. Brownell 
conducted a hearing examination.  His wife testified that: 
she met the appellant in 1986 or 1987; he then had problems 
with tinnitus and vertigo; he had nausea and vomiting; he 
went to the emergency room on several occasions; the 
appellant told her his hearing loss began in service; he went 
to a private otologist in 1985; an audiological examination 
revealed a hearing loss; he continues to have "spells"; he 
went to another private physician in Tulsa; the appellant has 
had a hard time getting a diagnosis; some physicians had 
contributed his problems to his sinuses; he uses one hearing 
aid now; the radios in his police car have been moved closer 
to his ears, and he uses a special hearing device in the 
office for his telephone; the appellant needs a hearing aid 
for the other ear.

The undersigned Board member advised the appellant on several 
occasions during the hearing that the appellant needed to 
submit evidence from physicians that his tinnitus and vertigo 
were related to his hearing problem and to his ACDUTRA, and 
that his hearing loss was related to his ACDUTRA.  The 
undersigned also advised the appellant on several occasions 
to obtain and submit the private medical records mentioned 
during the hearing.  The undersigned also impressed upon the 
appellant that he had the burden of obtaining and submitting 
this private medical evidence.  VA's duty to assist under 
38 U.S.C.A. § 5107(a) and the benefit of the doubt doctrine 
under 38 U.S.C.A. § 5107(b) are reserved for veterans and 
their dependent's and survivors.  Laruan, 11 Vet. App. at 85.

The Board notes that no medical evidence or opinion was 
submitted subsequent to the hearing.

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385 (1999), as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

Based on the service medical records of record, and applying 
38 C.F.R. § 3.385, the appellant clearly did not experience 
documented hearing loss for VA purposes in either ear during 
his ACDUTRA.  Audiometric testing measures threshold hearing 
levels [in decibels (dB)] over a range of frequencies [in 
Hertz (Hz)]; the threshold for normal hearing is from 0 to 20 
dB, and higher threshold levels indicate some degree of 
hearing loss.  (Citation omitted); Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).

The only veterans (as defined by 38 U.S.C.A. § 101(2)) who 
are entitled to the benefits of the presumptions of 38 C.F.R. 
§ 3.309 are those who either (1) served on active duty; (2) 
were disabled or died from a disease or injury incurred in or 
aggravated in the line of duty during ACDUTRA; or (3) were 
disabled or died from an injury incurred in or aggravated in 
the line of duty during INACDUTRA.  Biggins, 1 Vet. App. at 
478.

The lack of any evidence of hearing loss disability for VA 
purposes at separation, however, is not fatal to the 
appellant's claim.  Laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The key issues are whether the 
appellant currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and whether there is medical evidence linking the 
current hearing loss disability to the appellant's period of 
ACDUTRA.  As noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The appellant's current bilateral hearing loss arguably meets 
the regulatory threshold requirements for a hearing 
disability under § 3.385.  Even if the Board were to accept 
the appellant's statements of noise exposure during ACUTRA as 
credible, there is still no medical evidence of a nexus 
between his present bilateral hearing loss and his ACDUTRA.  
As the Court has held, and the undersigned has so informed 
the appellant, he has an obligation to submit competent 
medical evidence of a nexus between his present bilateral 
hearing loss and his ACDUTRA.  The same is true for his 
tinnitus with vertigo.  His, or his wife's lay testimony of 
causation cannot provide such medical evidence because lay 
persons are not competent to offer medical opinions.  See 
Boyer v. West, 11 Vet. App. 477, 478 (1998); Wade v. West, 11 
Vet. App. 302, 304-306 (1998); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espirutu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The appellant and his wife have also testified that 
physicians may have told the appellant that his vertigo was 
related to his hearing loss.  The Court has addressed the 
question of whether a lay person's statements about what a 
doctor told them can constitute the medical evidence of 
causation/etiology that is generally necessary in order for a 
claim to be well grounded.  The Court held that it cannot.  
These statements, "filtered as (they are) through a layman's 
sensibilities, of what a doctor purportedly said (are) simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Derwinski, 8 Vet. 
App. 69, 77-78 (1995).  

Accordingly, because the appellant served only on ACDUTRA, 
and because there is no medical evidence of a nexus relating 
the appellant's bilateral hearing loss and tinnitus with 
vertigo to his ACDUTRA, the appellant has not proved, by a 
preponderance of the evidence, his veteran status.  Thus, the 
preponderance of the evidence is against veteran status.  In 
summary, the appellant has submitted no medical evidence of a 
nexus between his bilateral hearing loss or tinnitus with 
vertigo and his ACDUTRA, and  his claims therefore must be 
denied.  




ORDER

Service connection for a bilateral hearing loss is denied.

Service connection for tinnitus with vertigo is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

